January 17, 1919. The opinion of the Court was delivered by
This action arose under section 3543 of the Code of Laws of 1912, which is as follows: "No possession of real property described in any instrument of writing required by law to be recorded shall operate as notice of such instrument; and actual notice shall be deemed and held sufficient to supply the place of registration only when notice is of the instrument itself or of its nature and purport."
The defendant entered into possession of the land in question, under such an instrument of writing as is required by law to be recorded.
The master, to whom the case was referred, found as matter of fact that the plaintiff, who subsequently purchased the land from the defendant's grantor, neither had notice of the instrument itself, nor of its nature and purport. On appeal these findings of fact were confirmed by his Honor, the Circuit Judge, and this appeal is from his order of confirmation.
The appellant has failed to satisfy this Court that there was error in said findings.
Affirmed.